Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00055-CR

                                        Kevin ODELL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5506
                         Honorable Jefferson Moore, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED. It is
ORDERED that no costs shall be assessed against appellant, in relation to this appeal, because he
qualifies as an indigent under TEX. R. APP. P. 20.1.

       SIGNED March 25, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice